Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to application filed on 11/14/2019 and Preliminary Amendment filed on 3/20/2020. 
Claims 2-21 are pending in this Office Action. Claim 1 is cancelled. Claims 2 and 12 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 19 of U.S. Patent No 9,275,086 and claims 1, 8 and 14 of U.S. Patent No 9,659,076  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The current application and the Patent both are claiming receiving instructions from a user interface to archive data that is stored in the first and second database applications wherein the first and second database applications use different schemas to store the data in different formats in a primary storage subsystem; automatically generating a first set of instructions to extract a first portion of the data from the first database application based on a native schema of the first database application; automatically generating a second set of instructions to extract a second portion of the data from the second database application based on a native schema of the second database application; automatically obtaining the first and second portions of the data from the first and second database applications with the first and second sets of instructions and adding the first and second portions of data to an aggregated group of data stored in a native format in the primary storage subsystem; with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format.  For this reason, this feature is not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi et al. (US Pub. No. 2005/0203887A1) from IDS, hereinafter “Joshi” in view of Richard (US Pub. No. 2001/0056425 A1), hereinafter “Richard”.
Regarding claim 2, Joshi teaches a method of archiving database data (Joshi, See ABSTRACT), the method comprising: 
one or more data agents that monitor data storage operations associated with at least a first database application and a second database application, the one or more data agents executing on one or more computer processors (Joshi, See Figure 1): 
	receiving instructions from a user interface to archive data that is stored in the first and second database applications wherein the first and second database applications use different schemas to store the data in different formats in a primary storage subsystem (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides);
	 automatically generating a first set of instructions to extract a first portion of the data from the first database application based on a native schema of the first database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically generating a second set of instructions to extract a second portion of the data from the second database application based on a native schema of the second database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically obtaining the first and second portions of the data from the first and second database applications with the first and second sets of instructions and adding the first and second portions of data to an aggregated group of data stored in a native format in the primary storage subsystem (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for data archiving and purging. In active archiving, precise subsets of rarely used data are safely removed from complex relational databases. This historical data may then be stored in an archive database. The active archiving process saves metadata that describes tables, columns and relationships used to create the archive, along with the actual data. The archives are kept near-line or online and with the available information data that can be restored in its business context. Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis); 
with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for data archiving and purging. In active archiving, precise subsets of rarely used data are safely removed from complex relational databases. This historical data may then be stored in an archive database. The active archiving process saves metadata that describes tables, columns and relationships used to create the archive, along with the actual data. The archives are kept near-line or online and with the available information data that can be restored in its business context. Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis). 
Furthermore, Richard teaches with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format (Richard, See [0064], In the preferred embodiment of the invention, the backup agent is fitted with means for processing the compound files for the purpose of extracting from those the different objects and computing their signatures for the purpose of processing them as explained above. This permits to process and transmit, when necessary, the individual components of the compound files, for the purpose of reducing the amount of data to be transmitted through the network. As known by the skilled man, the compound files include .avi, .wav, .riff, .zip files. In one embodiment, the backup technique may further use differential and compression techniques for the purpose of reducing the volume of the data to be transmitted to the server).
It would have been obvious to one of ordinary skill in the art at the time of invention having the teachings of Joshi and Richard because Richard discloses backup procedure which performs a systematic analysis of the different elements of the configuration, for the purpose of transforming them into a corresponding set of backup objects. Backup objects include files, directories, volume names or labels, security attributes (Access Control Lists in Windows NT), as well as OS-specific markers which are dependent on a specific file, such as, for instance an entry in the FAT for MS-DOS. Each backup object is being systematically analysed and sent to a remote server with its identification, attributes, signature and content. the backup process takes Richard, See ABSTRACT) can be utilized by Joshi to compress the backup file to reduce storage space.

Regarding claim 3, Joshi in view of Richard further teaches the method of claim 2, wherein said first and second set of instructions are generated based on table relationships in the first and second database applications (Joshi, See [0031]). 
Regarding claim 4, Joshi in view of Richard further teaches the method of claim 2, wherein automatically obtaining comprises using native commands of the first database application to obtain the first portion of data (Joshi, See [0026]). 	
Regarding claim 5, Joshi in view of Richard further teaches the method of claim 2, further comprising deleting at least the first portion of data from the first database application and retaining the second portion of data in the second database application (Joshi, See [0029]-[0030]). 
Regarding claim 6, Joshi in view of Richard further teaches the method of claim 2, wherein the aggregated group of data resides in a temporary staging area (Joshi, See [0008] and Figure 5). 
Joshi in view of Richard further teaches the method of claim 6, wherein the temporary staging area resides on one or more primary storage devices in the primary storage subsystem (Joshi, See [0008] and Figure 5). 
Regarding claim 8, Joshi in view of Richard further teaches the method of claim 2, wherein the secondary storage devices are in networked communication with a primary storage system (Joshi, See Figure 2). 
Regarding claim 9, Joshi in view of Richard further teaches the method of claim 2, wherein the first portion of data from the first database application is pruned based on user-defined rules (Joshi, See [0030]). 
Regarding claim 10, Joshi in view of Richard further teaches the method of claim 2, wherein the first portion of data from the first database application is pruned from the first database application after the aggregated group of data is transferred to the one or more secondary storage devices (Joshi, See [0030]). 
Regarding claim 11, Joshi in view of Richard further teaches the method of claim 2, wherein the first portion of data from the first database application is deleted from the first database application in a dependency-aware fashion (Joshi, See [0029]-[0030]). 

Regarding claim 12, Joshi teaches a data storage system configured to archive data generated by one or more database applications (Joshi, See ABSTRACT), the data storage system comprising: 
one or more first storage devices residing in a primary storage subsystem and one or more secondary storage devices residing in a secondary storage subsystem (Joshi, See Figure 1); 
one or more data agents executing on at least one or more computer processors, the one or more data agents monitor data storage operations associated with at least a first database application and a second database application (Joshi, See Figure 1) and are configured to: 
	receive instructions from a user interface to archive data that is stored in the first and second database applications wherein the first and second database applications use different schemas to store the data in different formats in a primary storage subsystem (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically generate a first set of instructions to extract a first portion of the data from the first database application based on a native schema of the first database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically generate a second set of instructions to extract a second portion of the data from the second database application based on a native schema of the second database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically obtain the first and second portions of the data from the first and second database applications with the first and second set of instructions and add the first and second portions of data to an aggregated group of data stored in a native format in the primary storage subsystem (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for data archiving and purging. In active archiving, precise subsets of rarely used data are safely removed from complex relational databases. This historical data may then be stored in an archive database. The active archiving process saves metadata that describes tables, columns and relationships used to create the archive, along with the actual data. The archives are kept near-line or online and with the available information data that can be restored in its business context. Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis); 
one or more secondary storage controller computers configured to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices in the secondary storage subsystem, the backup format different than the native format (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis). 
Furthermore, Richard teaches with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format (Richard, See [0064], In the preferred embodiment of the invention, the backup agent is fitted with means for processing the compound files for the purpose of extracting from those the different objects and computing their signatures for the purpose of processing them as explained above. This permits to process and transmit, when necessary, the individual components of the compound files, for the purpose of reducing the amount of data to be transmitted through the network. As known by the skilled man, the compound files include .avi, .wav, .riff, .zip files. In one embodiment, the backup technique may further use differential and compression techniques for the purpose of reducing the volume of the data to be transmitted to the server).
It would have been obvious to one of ordinary skill in the art at the time of invention having the teachings of Joshi and Richard because Richard discloses backup procedure which Richard, See ABSTRACT) can be utilized by Joshi to compress the backup file to reduce storage space.

Regarding claims 13-21, the instant claims are program claims which correspond to the method claims 3-11 above, therefore they are rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 


In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.


/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168